DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
Response to Amendment
The amendment was filed on 8/16/2021.
Claims 1-19 and 21 are pending. Claim 20 is canceled. 
Response to Arguments
Applicant's arguments filed on 8/16/2021 under Remarks on pages 8-13 have been fully considered but they are not persuasive. Applicant argues on page 9 stating:


    PNG
    media_image1.png
    355
    621
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    62
    603
    media_image2.png
    Greyscale

The Examiner respectfully disagrees. Gatys discloses starting on page 4 that:

    PNG
    media_image3.png
    240
    698
    media_image3.png
    Greyscale

See, Fig. 2 where original photo is shown in A and the style for the respective generated image is shown in the bottom left corner of each image B-F. The visually most appealing images are created by matching the style representation up to the highest layers in the network – as seen in last row of Fig. 3 on page 7. Also, starting on 

Applicant argues on page 10 stating: 

    PNG
    media_image4.png
    330
    600
    media_image4.png
    Greyscale

The Examiner respectfully disagrees. Amit teaches, as seen in Fig. 7, one of the modalities the images are obtained by in Amit is an MRI, paragraph [0052]. Amit further teaches that the other imaging modalities may include ultrasound transducers, MRI, etc. at paragraphs [0059, 0060, 0101].  Amit teaches trained CNN at 702 and VGGNet at 704 where input images are processed for classification. Amit also states that the 

Applicant argues on page 11 stating:

    PNG
    media_image5.png
    329
    614
    media_image5.png
    Greyscale

The Examiner respectfully disagrees. Gatys discloses the input images are not of a medical imaging modalities (therefore the secondary reference of Amit). As seen in all Figures, for example, Fig. 2, the images resembles the work of art, showing row of buildings – not acquired by a medical imaging modalities. Gatys meet the limitation of claim 13 as similar to claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites “transforming an initial image not acquired by a medical imaging modality…”. [emphasis added]. Paragraph [0035] in the specification discloses “In one example, digital photographs of various contents (e.g., non-medical contents such as houses, vehicles, landscapes, animals, plants, and medical contents such as pathology slides and anatomical structures) may be used to train the deep neural network 200…” And, further at paragraph [0067] discloses “The photographs may be digital photographs obtained with a digital camera. For example, the initial image(s) may be in a digital photographic format, such as red-green-blue (RGB),…”. However, it is unclear where and how the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gatys et al. (“A Neural Algorithm of Artistic Style”, arXiv preprint arXiv:1508.06576, 2 September, 2015, pp. 1-16) (hereafter, “Gatys”) in combination with US 2019/0236782 to Amit et al. (hereafter, “Amit”).
With regard to claim 1, Gatys teaches a method (starting on page 9) comprising transforming a first image acquired [via a first medical imaging system] into a second image based on visual characteristics (page 2, second full paragraph where “the input image is transformed into representations that increasingly care about the actual content of the image compared to its detailed pixel values. We can directly visualize the information each layer contains about the input image by reconstructing the image only from the feature maps in that layer (Fig 1, content reconstructions, see Methods for details on how to reconstruct the image)”; page 8 second and third full paragraph) [of a third image] using a system of deep neural networks configured to separate visual characteristics from content of an image (page 6, last paragraph “we derive the neural representations for the content and style of an image from the feature responses of high-performing Deep Neural Networks trained on object recognition.”; page 8, first and second full paragraphs), where the second image includes a content of the first image and the visual characteristics of the [third] image, where visual characteristics for the first image and visual characteristics for the second image are different (image synthesized by Gatys combines content of one image with the style of another; page 8 last full paragraph; and, page 12), where the visual characteristics of the first image are a [medical] style of the first [medical imaging] system, and where the visual characteristics of the second image and the [third] image are a different [medical] style medical imaging] system (Figs. 1, 2, and 3 for different visual experience, “Content Reconstructions. We can visualise the information at different processing stages in the CNN by reconstructing the input image from only knowing the network’s responses in a particular layer”. On page 6 first full paragraph, page 8 last full paragraph leading on to top of page 9); and presenting the transformed second image to a user (Fig. 1 (e) for example where the output image is shown). 
However, Gatys does not expressly teach visual characteristics of a third image and that transformed image is presented to a ‘user’ per se. Amit teaches user interface – a display 224 – as seen in Fig. 2. Further, as seen in Fig. 7, by one of the modalities the images are obtained in Amit is an MRI, paragraph [0052], for example. Amit further teaches that the other imaging modalities may include ultrasound transducers, MRI, etc. (claims 8 and 9 and 10 and 15), paragraphs [0059, 0060, 0101].  Amit teaches trained CNN at 702 and VGGNet at 704 where input images are processed for classification. Amit further teaches that the “output may include one of the following classification categories: mass, or non-mass. In another example, the output includes one of the following classification categories: malignant lesion, benign lesion, and normal tissue.”
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Gatys’ reference. The suggestion/motivation for doing so would have been to have visual characteristic like the style in Gatys be added to the generated in image in Gatys, just as differentiating mass from non-mass lesions by using the raw images and automatically extracting the discriminative features in comparison, as suggested by Amit. Further, one skilled in the art could have combined the elements as described above by known method with no  Therefore, it would have been obvious to combine Amit with Gatys to obtain the invention as specified in claim 1. 
With regard to claim 2 Gatys discloses wherein the visual characteristics of the [third] image are pre-defined by an image processing programming and type of imaging modality of the second medical imaging system (content and style of an image is pre-defined, see Figure 1). Amit teaches user interface as seen in Fig. 2. Further, as seen in Fig. 7, and one of the modalities the images are obtained in Amit is an MRI, paragraph [0052]. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Gatys’ reference by having multiple image, including a third image. The suggestion/motivation for doing so would have been to have visual characteristic like the style in Gatys be added to the generated in image in Gatys, as suggested by Amit to differentiate mass from non-mass lesions, for example. 
With regard to claim 3 both Gatys and Amit teaches wherein the transforming the first image includes inputting each of the first image and the third image into the system of deep neural networks and outputting the second image from the system of deep neural networks (Gatys, see page 1, the Introduction and throughout the pages 9-12 under Methods; Amit: see Fig. 7 for example).
With regard to claim 4 Gatys in combination with Amit teaches wherein the system of deep neural networks includes a first deep neural network configured to capture the content of the first image and a second deep neural network configured to capture the visual characteristics of the third image and wherein the transforming 
With regard to claim 5 Gatys discloses wherein the transforming further includes minimizing a loss function containing two weighting factors, one for content and one for visual characteristics, during synthesis of the second image and further comprising, in response to receiving a selection of the two weighting factors, adjusting an emphasis of the content and visual characteristics represented in the synthesized second image, based on the selected two weighting factors (page 6: “the loss function we minimise during image synthesis contains two terms for content and style respectively, that are well separated”; page 10 squared-error loss between two features are defined in Equations 1 and 2; Equations 4, 5, and 6 on page 11).
With regard to claim 6 Gatys discloses wherein the first neural network is a convolutional neural network comprising a plurality of layers, where each layer includes a collection of image filters configured to extract features from the input image and output a plurality of feature maps, each feature map of a single layer being a differently filtered version of the input image (page 2, first and second paragraphs; page 10).
With regard to claim 7
With regards to claims 11-12 Amit teaches displaying the transformed second image includes displaying the transformed second image and the first image, concurrently, on a same user interface display of the display device, further comprising displaying a plurality of example style images having different visual characteristics, the plurality of example style images including the third image, via the display device and receiving a selection of the third image via a user interface in electronic communication with the processor (display 224 in Fig. 2, processor/memory/storage at device 204; Figure 5, the output. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Gatys’ reference to have included style images having different visual characteristics be displayed as in Amit’s. The suggestion/motivation for doing so would have been to have the image be presented to user with the separate characteristics from the content of the image.
With regard to claims 13 and 17, claims 13 and 17 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 13 and 17. Gatys’ initial image is not acquired by a medical imaging modality, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 14, both Gatys and Amit discloses images that are processed using a device, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to interpret the image being digital photograph/image. 
With regard to claim 16, Amit discloses wherein transforming the initial image includes inputting each of the initial image and an example image having the format and 
With regard to claim 18, Amit discloses wherein the processor is a processor of the medical imaging system and wherein the transforming is performed in real-time, during a medical imaging session (processor 202, Fig. 2 and in view of Figs. 2 and Fig. 7, it is obvious that the imaging device 212 obtains the images, passes through the computational device 204 for classification/Deep CNN, etc.).
With regard to claim 19, Gatys discloses wherein the first neural network is a convolutional neural network configured to recognize and separate the content of the initial image from visual characteristics of the initial image and wherein the second neural network is built on top of the first neural network and configured to perform correlations in order to separate the visual characteristics from the selected style image from the content of the selected style image (page 6 last paragraph; see Methods starting on page 9 that describes recognizing and separating content of the image).
With regard to claim 21, Gatys discloses wherein the different [medical] style of the selected style image is a different imaging modality than the [medical] style of the initial image (Fig. 1 of Gatys where the style representation computes correlations  Therefore, it would have been obvious to combine Amit with Gatys to obtain the invention as specified in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669